Citation Nr: 0123542	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to Dependents and Survivors Educational 
Assistance (DEA) pursuant to Chapter 35 of Title 38 of the 
United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. Fabian, Counsel


INTRODUCTION

The veteran had active service from February to August 1941 
and from February 1942 to February 1944.  These matters come 
to the Board of Veterans' Appeals (Board) from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
the benefits shown on the title page.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

In a January 1999 rating decision the RO increased the 
veteran's disability rating for anxiety reaction from 10 to 
30 percent and granted entitlement to a total disability 
rating based on individual unemployability for accrued 
benefits purposes.  The effective date for the total rating 
was September 15, 1993.  Following the January 1999 rating 
decision the RO paid to the appellant the accrued benefits 
due and unpaid for the two years preceding the veteran's 
death, in accordance with 38 U.S.C.A. § 5121 (West 1991).  In 
an April 1999 statement, which was not of record when the 
Board referred this issue to the RO in August 1999, the 
appellant expressed disagreement with the restriction in the 
payment of accrued benefits to two years preceding the 
veteran's death, and argued that she is entitled to all of 
the benefits due the veteran retroactive to September 15, 
1993.  Because the appellant has submitted a notice of 
disagreement with the effective date assigned for the accrued 
benefits, this issue is being addressed in the remand portion 
of this decision.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  However, the claim for service 
connection for the cause of the veterans' death is not 
subject to the stay.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, VA 
has issued final rules to amend adjudication regulations in 
order to implement the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

This case was previously before the Board in August 1999, at 
which time it was remanded to the RO for additional 
development to include obtaining all of the veteran's post- 
September 1996 treatment records from Kaiser Permanente to 
include the complete terminal hospital records from the 
Kaiser Foundation Hospital in Los Angeles, which is the 
facility where, according to the veteran's death certificate, 
he expired.  It does not appear that the complete records 
have been obtained.  The RO also was to ask Dr. Davenport 
when he was the veteran's family doctor and to ensure that 
all medical records written by Dr. Davenport are in the file.  
It appears that some but not all of this development was 
completed so for this reason, also, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The evidence now of record shows that 
the veteran was admitted to the Kaiser 
Permanente Medical Center in Anaheim on 
September 10, 1998, and apparently was 
transferred to the "Sunset" (Sunset 
Boulevard, Los Angeles) Kaiser Permanente 
Hospital on September 14, 1998, where he 
died on September 17, 1998.  Although the 
records of the September 10 to September 
14 admission are in the claims file, those 
of hospitalization at the Sunset Boulevard 
facility from September 14 to September 17 
are not.  With the appellant's consent the 
RO should obtain a copy of the veteran's 
complete medical records for the final 
period of hospitalization from September 
14 to September 17, 1998, at the Sunset 
Boulevard hospital, to include doctors' 
orders, nurses' notes, EKG tracings, any 
other laboratory reports, and a record of 
the veteran's medications.  Additionally, 
it appears that all of the veteran's 
outpatient treatment records from Kaiser 
Permanente have not been obtained inasmuch 
most of the medical records in the claim 
files appear to be records of inpatient 
hospitalization.  The RO must ensure that 
the veteran's complete outpatient records 
are obtained from Kaiser, especially those 
for the last several years of the 
veteran's life, and associated with the 
claims files.  

3.  In statements in support of the 
appellant's claim, three Kaiser Permanente 
doctors referred to the veteran's post-
traumatic stress syndrome.  However, the 
veteran was service connected for anxiety 
reaction, not post-traumatic stress 
syndrome, and there appears to be no 
psychiatric diagnosis of record of post-
traumatic stress syndrome/disorder.  
Additionally, while the private doctors 
also referred to anxiety and/or "stress" 
as playing a role in the veteran's heart 
disease/death, no explanation was given 
for their conclusions.  Thus, the RO is to 
accomplish the following development:

(a). The RO should contact Dr. John 
Davenport and ask him to identify the 
period of time during which he was the 
veteran's family doctor.  He should also 
be asked to (1) explain the basis for 
referring to the veteran as having had 
"post-traumatic stress syndrome" in view 
of the fact that there appears to be no 
psychiatric diagnosis of that disorder in 
the records and (2) indicate how and when 
he became aware that the veteran had a 
service-connected psychiatric disorder.  
He should also be asked whether he had 
prescribed medication for the veteran's 
psychiatric disorder or had referred him 
for psychiatric treatment and, if so, 
where supporting records can be found and, 
if not, why he decided not to do so.  He 
should also be asked to explain in what 
way (or how, in what manner), in his 
opinion, the veteran's service-connected 
anxiety reaction or any other service-
connected disability (which he should 
identify), either caused or permanently 
worsened the veteran's heart disease or 
otherwise played a significant role in the 
veteran's death.  If he believes that 
"stress" played a role in the veteran's 
death he should explain the sources of the 
"stress," and how the stress affected the 
veteran's cardiovascular system and 
health, and why he believes that such 
"stress" is related to service or a 
service-connected disability.   

(b).  The RO should contact Dr. Jeffrey 
Bruss and ask him to (1) explain the basis 
for referring to the veteran as having had 
"post-traumatic stress syndrome" in view 
of the fact that there appears to be no 
psychiatric diagnosis of that disorder in 
the records and (2) indicate how and when 
he became aware that the veteran had a 
service-connected psychiatric disorder.  
He should also be asked whether he had 
prescribed medication for the veteran's 
psychiatric disorder or had referred him 
for psychiatric treatment and, if so, 
where supporting records can be found and, 
if not, why he decided not to do so.  He 
should also be asked to explain in what 
way (or how, in what manner), in his 
opinion, the veteran's service-connected 
anxiety reaction or any other service-
connected disability (which he should 
identify) either caused or permanently 
worsened the veteran's heart disease or 
otherwise played a significant role in the 
veteran's death.  If he believes that 
"stress" played a role in the veteran's 
death, he should explain the sources of 
the "stress," how the stress affected the 
veteran's cardiovascular system and 
health, and why he believes that such 
"stress" is related to service or a 
service-connected disability.  

(c). The RO should contact Dr. Samuel 
Kojoglanian and ask him when, if ever, he 
had treated the veteran prior to the 
veteran's terminal hospitalization from 
September 14, to September 17, 1998.  He 
should also be asked to explain how and 
when he became aware that the veteran had 
a service connected psychiatric disorder 
and the basis for his belief that the 
veteran had posttraumatic stress 
syndrome.  He should also be asked to 
explain in what way, in his opinion, the 
veteran's service- connected anxiety 
reaction or any other service- connected 
disability (which he should identify) 
either caused or permanently worsened the 
veteran's heart disease or otherwise 
played a significant role in his death.  
If Dr. Kojoglanian only treated the 
veteran during the last few days of the 
veteran's life, the doctor should be 
asked to explain how he determined that 
the veteran had "severe anxiety" and 
many traumatic experiences during World 
War II, and the basis for any conclusion 
that anxiety reaction/disorder was a 
factor in the veteran's death.  

4.  Thereafter, the RO should ensure that 
any other indicated development is 
accomplished, including obtaining another 
(or an amended) medical opinion, if 
indicated.  The RO should then view the 
evidence and readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If that claim remains 
denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC) that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  As previously 
stated, the appellant has filed a timely 
notice of disagreement with the effective 
date awarded by the RO for the payment of 
accrued benefits due the veteran at the 
time of his death.  After undertaking any 
development deemed appropriate, the RO 
should re-adjudicate the issue of the 
effective date assigned for the award of 
accrued benefits.  If entitlement to that 
benefit remains denied, the appellant and 
her representative should be provided a 
statement of the case pertaining to that 
issue and be advised of the need to 
submit a substantive appeal on that 
matter in order to perfect an appeal.  
See Manlincon v. West, 12 Vet. App. 238 
(1999).


Inasmuch as the claim of entitlement to Dependents and 
Survivors Educational Assistance (DEA) pursuant to Chapter 35 
of Title 38 of the United States Code is intertwined with the 
other issues on appeal, a final decision on the education 
issue must be deferred.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


